Kavanagh, J.
The questions raised in this case .are identical with the first 2 questions answered in the opinion of this Court today released in Ridenour v. County of Bay, 366 Mich 225. The opinion in Ridenour, supra, disposes of the questions in this •case.
The order denying the motion to dismiss by the .attorney general is reversed and the case is remanded to the lower court for entry of an order dismissing the cross bill of complaint.
*250A public question being involved, no costs' are allowed.
Dethmers, C. J., and Carr, Kelly, Black, Souris^ and Otis M. Smith, JJ., concurred.
Adams, J., took no part in the decision of this case.